Citation Nr: 1013601	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for cold injury residuals 
in the lower extremities.  

Entitlement to service connection for cold injury residuals 
in the upper extremities.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq. 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to comply 
with VA's duty to assist in providing the Veteran with an 
appropriate VA examination.  

The Veteran claims that he has cold injury residuals to his 
upper and lower extremities due to exposure to cold 
temperatures while serving as a guard at Fort Ritchie, 
Maryland.  In a July 2008 submission, the Veteran stated that 
he served eight to twelve hour shifts while acting as a 
guard.  He stated that he was a traffic guard for four to six 
hours per shift.  When the shifts occurred at night and 
traffic was light, he spent a lot of time standing with his 
arms crossed and his hands under his armpits in an attempt to 
keep warm.  He wore only the white cotton gloves that were 
issued with his uniform.  His desk Sergeant suggested that 
the guards run their hands under hot tap water to warm them.  

In a March 2008 letter, Dr. Beach stated that upon 
examination that day, the Veteran reported sustaining 
frostbite of the hands and feet while in service.  He 
reported that he is able to keep his feet warm with socks, 
but it is more difficult to protect his hands from cold 
sensitivity.  The Veteran submitted several statements 
written by family members in support of his claim.  The 
Veteran's brother stated that after the Veteran's discharge, 
he had problems with cold hands in winter.  The Veteran's 
wife recalled seeing him direct traffic at the front gate of 
Fort Ritchie on cold days, wearing his white cotton uniform 
gloves.  She stated that the Veteran has a current problem 
keeping his hands and feet warm in cold weather.  

The Board notes that the evidence of record is consistent 
with the Veteran's report of being exposed to cold during his 
service at Fort Ritchie, Maryland.  His DD Form 214 shows 
that his military occupational specialty was Military 
Policeman, and his last duty assignment was in the Joint 
Support Command at Fort Ritchie, Maryland.  Service treatment 
records show his placement at Fort Ritchie beginning in 
November 1967.  The Board finds that it is reasonable to 
conclude that at least some of his tasks as a military 
policeman would have required him to work outdoors, including 
during periods of cold weather.  The Veteran's presence at 
Fort Ritchie in November 1967 is consistent with his report 
of exposure to cold weather.

Thus, based upon this evidence, the Board finds that there is 
a plausible basis to conclude that the Veteran was exposed to 
cold weather while serving at Fort Ritchie during the winters 
of 1967 through 1969.  However, the evidence fails to 
establish that the Veteran currently has any residuals of 
cold injuries involving the upper and lower extremities that 
can be linked to his exposure to cold weather during service.  
Although the Veteran and his family members have reported 
symptoms he relates to cold injuries, a medical opinion is 
needed to determine whether the Veteran has any current 
residuals and, if so, if they are related to cold exposure in 
service.  

Thus, the Board finds there is sufficient evidence to require 
providing the Veteran with an appropriate VA examination to 
determine what, if any, current cold injury residuals he may 
have and, if so, whether they are etiologically related to 
exposure to cold weather during the Veteran's military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that the threshold for establishing that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service is low, for there need 
only be evidence that "indicates" that there "may" be a 
nexus between the current disability and military service).  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination for his claim 
for service connection for cold injury 
residuals to the upper and lower 
extremities.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
render a diagnosis of any existing 
residuals related to cold injury to the 
upper and lower extremities.  The examiner 
should then provide an opinion as to 
whether any cold injury residuals found on 
examination are more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  

A complete rationale behind any opinion 
rendered would be of considerable 
assistance to the Board.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

2.  Thereafter, the Veteran's claims of 
entitlement to service connection for cold 
injury residuals to the upper and lower 
extremities should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


